                                    Case 19-11534-CSS                      Doc 285           Filed 08/26/19             Page 1 of 12


                                                                   UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF DELAWARE


In re: Charming Charlie Holdings Inc., et al .
                                                                                                                                                                19-11534 (CSS)
                                                                                                                      Reporting Period:               July 2019: 7/11/19 - 8/3/19
                                                                                                                      Federal Tax I.D. #                             XX-XXXXXXX

Charming Charlie Holdings Inc. and its related debtor legal entities
                                                                       MONTHLY OPERATING REPORT




      Charming Charlie                                                                               Form No.              Document                 Explanation Attached
                                                                                                                            Attached
      Schedule of Cash Receipts and Disbursements                                              MOR-1                            X
          Bank Reconciliation (or copies of Debtors' bank reconciliations)                     MOR-1a                           X
          Schedule of Professional Fees Paid                                                   MOR-1b                           X
          Cash flows related to DIP ABL facility                                               MOR-1c                           X
      Statement of Operations (Income Statement)                                               MOR-2                            X
      Balance Sheet                                                                            MOR-3                            X
      Liabilities Subject to Compromise and DIP Facility Balances                              MOR-3a                           X
      Balance Sheet (pre-petition)                                                             MOR-3b                           X
      Status of Post-Petition Taxes (See Notes to the MOR)                                     MOR-4                            X
      Summary of Unpaid Post-Petition Debts (See Notes to the MOR)                             MOR-4                            X
      Accounts Receivable Reconciliation and Aging (See Notes to the MOR)                      MOR-5                            X
      Debtor Questionnaire (See Notes to the MOR)                                              MOR-5                            X

      I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.



      _______________________________________                                                  ______________________________
      Signature of Authorized Individual*                                                      Date


      _______________________________________                                                  ______________________________
      Printed Name of Authorized Individual                                                    Title of Authorized Individual


      *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor
      is a limited liability company.
                                                                                       Case 19-11534-CSS                                 Doc 285                     Filed 08/26/19                          Page 2 of 12                                                                           MOR-1




In re: Charming Charlie Holdings Inc., et al .
                                                                                                                                                                                                                                                                                                            19-11534 (CSS)
                                                                                                                                                                                                                                                                        Reporting Period:        July 2019: 7/11/19 - 8/3/19
                                                                                                                                                                                                                                                                        Federal Tax I.D. #                      XX-XXXXXXX

                                                                                                                                                  19-11534 (CSS)
                                                                                                                                     Schedule of Cash Receipts and Disbursements
                                                                                                                                                        (000's)

Charming Charlie Holdings Inc. and its related debtor legal entities                                                   See Notes to the MOR related to MOR-1

                                                                                                           Intercompany          Intercompany          Non Debtor             Asset Based
                                                                                     External          Disbursements to Non-    Disbursements to      on Behalf of              Lending                Total             Asset Based       Term Loan        Intercompany          Cash
Debtor                                                   Case Number               Disbursements              Debtors               Debtors             Debtors              Disbursements         Disbursements       Lending Receipts     Receipts           Receipts          Receipts          Total Cash Receipts
Charming Charlie LLC                                    19-11537 (CSS)         $             (9,286)   $                 -      $         (1,395)     $         -        $             (5,375)    $        (16,055)    $        11,490    $         -   $                345   $     5,639   $                     17,474
Charming Charlie USA, Inc.                              19-11539 (CSS)         $             (1,038)   $                 -      $           (345)     $         -        $                -       $         (1,383)    $           -      $         -   $              1,395   $        23   $                      1,418
Charming Charlie International LLC                      19-11536 (CSS)         $                -      $                 -      $            -        $         -        $                -       $            -       $           -      $         -   $                -     $       -     $                         -
Charming Charlie Canada LLC (USD)                       19-11535 (CSS)         $                -      $                 -      $            -        $         -        $                -       $            -       $           -      $         -   $                -     $       -     $                         -
Charming Charlie Holdings Inc.                          19-11534 (CSS)         $                -      $                 -      $            -        $         -        $                -       $            -       $           -      $         -   $                -     $       -     $                         -
Charming Charlie Manhattan LLC                          19-11538 (CSS)         $                -      $                 -      $            -        $         -        $                -       $            -       $           -      $         -   $                -     $       -     $                         -
Poseidon Partners CMS, Inc.                             19-11540 (CSS)         $                -      $                 -      $            -        $         -        $                -       $            -       $           -      $         -   $                -     $       -     $                         -

                                             Total                             $            (10,324) $                  -       $         (1,740) $             -        $             (5,375) $           (17,438)    $        11,490    $        -    $             1,740    $     5,662   $                      18,892


                                                                                                                                                      19-11538
                                                        19-11537 (CSS)             19-11539 (CSS)         19-11535 (CSS)         19-11540 (CSS)         (CSS)                19-11536 (CSS)       19-11534 (CSS)
                                                                                                                                                      Charming
                                                                                                                                   Poseidon            Charlie                              Charming
                                                                               Charming Charlie          Charming Charlie        Partners CMS,        Manhattan          Charming Charlie Charlie Holdings
                                                     Charming Charlie LLC          USA, Inc.               Canada LLC                 Inc.               LLC             International LLC      Inc.

  Other Non-Merch                                                        702                    226
  Payroll / T&E                                                        3,988                    671
  Occupancy                                                            2,766                      -
  Sales & Use Tax                                                      1,285                      -
  Merch                                                                    -                      -
  Professional-Liquidation Fees                                          545                    140
  DIP Facility Fee                                                         -                      -
  US Trustee Fees                                                          -                      -


Total                                                                  9,286                  1,038                         -                     -                  -                        -                    -
                                           Case 19-11534-CSS                   Doc 285          Filed 08/26/19            Page 3 of 12                                               MOR-1a


In re: Charming Charlie Holdings Inc., et al .

                                                                                                                                                                        19-11534 (CSS)
                                                                                                Reporting Period:                                             July 2019: 7/11/19 - 8/3/19
                                                                                                Federal Tax I.D. #                                                           XX-XXXXXXX

                                                          Bank Reconciliation (or copies of Debtors' bank reconciliations)
                                                                                      (000's)

Charming Charlie Holdings Inc. and its related debtor legal entities                             See Notes to the MOR related to MOR-1a

Entity                                        Case Number           Bank Name                         Last 4 Digits of Account No.                Closing Cash Book (August 3, 2019)
Charming Charlie USA, Inc.                    19-11539 (CSS)                                    Sub Total                                        $                                 37
                                                                    Wells Fargo                 1192                                                                               37
Charming Charlie LLC                          19-11537 (CSS)                                    Sub Total                                        $                              3,277
                                                                    First Tennessee             0400                                                                               54
                                                                    Bank of America             6310                                                                              (39)
                                                                    JPMC                        1183                                                                              195
                                                                    US Bank                     9582                                                                              270
                                                                    Wells Fargo                 2768*                                                                            (848)
                                                                    Wells Fargo                 7051                                                                               39
                                                                    Wells Fargo                 9823                                                                              337
                                                                    Wells Fargo                 9849                                                                              542
                                                                    Wilmington Trust            2-000                                                                           2,728
                                              Total                                                                                              $                              3,314
* Zero Balance Accounts (ZBA)

The signatory hereto attests that the accounts have been reconciled in accordance with the Debtors' ordinary course accounting practices during the reporting period.
                                                         Case 19-11534-CSS               Doc 285        Filed 08/26/19         Page 4 of 12
In re: Charming Charlie Holdings Inc., et al .                                                                                                                                          MOR-1b

                                                                                                                                                                                     19-11534 (CSS)
                                                                                                                                                            Reporting Period:
                                                                                                                                                                           July 2019: 7/11/19 - 8/3/19
                                                                                                                                                            Federal Tax I.D. #            XX-XXXXXXX

                                                                            Schedule of Professional Fees and Expenses Paid
                                 This schedule is to include all retained professional payments from case inception to current month (includes creditor professionals)


                                                                                                              Check              Amount Paid during period                      Paid to date
                                                      Amount
Payee                                                 Approved       Payor                           Number           Date          Fees         Expenses            Fees                 Expenses
There were no Professional Fees and Expenses paid this period                                                                                                  $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                                                                                                                               $            -       $                -
                                                  Case 19-11534-CSS                   Doc 285           Filed 08/26/19            Page 5 of 12   MOR - 1c


In re: Charming Charlie Holdings Inc., et al .

                                                                       Reporting Period:                  July 2019: 7/11/19 - 8/3/19
                                                                       Federal Tax I.D. #                                XX-XXXXXXX

                                                 Cash Flows related to DIP ABL facility
                                                                (000's)

For Period Ending August 3, 2019


                                                                                      Transactions
      Running DIP ABL Balance
  Ending Daily
 Balance Per DIP
                             (19,766)
ABL Daily Balance                                                                                    Interest &     Interest & Fee
     Report                                              Advance          Paydown                     Fees Due         Payments
          7/15/2019                10                              -                   -                       10
          7/15/2019               270                              -                   -                      260
          7/16/2019             2,820                          2,550                   -
          7/17/2019             1,321                              -             (1,499)
          7/18/2019             1,578                              -                   -                      257
          7/18/2019             1,591                              -                   -                       13
          7/18/2019             (612)                              -             (2,202)
          7/19/2019              (47)                            565                   -
          7/19/2019               303                            350                   -
          7/19/2019           (1,680)                              -             (1,983)
          7/22/2019           (1,480)                            200                   -
          7/22/2019           (3,986)                              -             (2,507)
          7/23/2019           (3,036)                            950                   -
          7/23/2019          (10,157)                              -             (7,121)
          7/24/2019           (9,957)                            200                   -
          7/24/2019          (11,473)                              -             (1,516)
          7/25/2019          (13,096)                              -             (1,623)
          7/26/2019          (11,696)                          1,400                   -
          7/26/2019          (13,252)                              -             (1,557)
          7/29/2019          (12,502)                            750                   -
          7/29/2019          (14,434)                              -             (1,931)
          7/30/2019          (13,559)                            875                   -
          7/30/2019          (19,700)                              -             (6,142)
          7/31/2019          (16,150)                          3,550                   -
          7/31/2019          (17,445)                              -             (1,295)
           8/1/2019          (17,426)                              -                   -                       19
           8/1/2019          (17,422)                              -                   -                        4
          7/15/2019          (17,318)                              -                   -                      104
           8/1/2019          (18,583)                              -             (1,265)
           8/2/2019          (18,483)                            100                   -
           8/2/2019          (19,766)                              -             (1,283)
                                            Case 19-11534-CSS            Doc 285         Filed 08/26/19         Page 6 of 12
                                                                                                                                                                               MOR-2
                                                                                   (000's)
                                                                 (See Notes to the MOR related to MOR-2)
For Period Ending August 3, 2019

                                           19-11537 (CSS)    19-11539 (CSS)       19-11535 (CSS)       19-11540 (CSS)       19-11538 (CSS)   19-11536 (CSS)        19-11534 (CSS)
                                             XX-XXXXXXX       XX-XXXXXXX       XX-XXXXXXX       XX-XXXXXXX        XX-XXXXXXX       XX-XXXXXXX                        XX-XXXXXXX
                                          Charming Charlie Charming Charlie Charming Charlie Poseidon Partners Charming Charlie Charming Charlie                  Charming Charlie
            July 2019: 7/11/19 - 8/3/19         LLC            USA, Inc.      Canada LLC         CMS, Inc.      Manhattan LLC International LLC                     Holdings Inc.

Operating Revenue
 Net Sales                                          41,294                    -                    -                    -                                     -                      -
 Total Other Revenue                                 2,691                    -                    -                    -                                     -                      -
Total Operating Revenue                             43,985                    -                    -                    -                                     -                      -

 Cost of Goods Sold                                 15,442                 34                      -                    -                                     -                      -
 Gross Margin                                       28,543               (34)                      -                    -                                     -                      -

SG&A
 Compensation.                                       4,238                444                      -                    -                                     -                      -
 Occupancy                                           3,734                   -                     -                    -                                     -                      -
 Other Selling Expenses                              1,381              (123)                      -                    -                                     -                      -
 Loss Prevention                                        23                   -                     -                    -                                     -                      -
 Advertising                                             1               (24)                      -                    -                                     -                      -
 Human Resources                                      (14)                 (3)                     -                    -                                     -                      -
 Insurance Expense                                       -                 39                      -                    -                                     -                      -
 Tax Expenses                                          106                   -                     -                    -                                     -                      -
 External Support                                      645              3,078                      -                    -                                     -                      -
 Travel and Vehicle                                   (12)                                         -                    -                                     -                      -
 IT Expenses                                           329                 41                      -                    -                                     -                      -
 Communication Expenses                                221                  -                      -                    -                                     -                      -
 Supplies                                              405                  1                      -                    -                                     -                      -
 Misc. Expenses                                        214                  1                      -                    -                                     -                      -
 Total SG&A                                         11,271              3,454                      -                    -                                     -                      -

 Operating Income / (Loss)                          17,272            (3,488)                      -                    -                                     -                      -

 Other Income / Expenses                             2,206                  -                   26                      -                                   -                        -
 Depreciation & Ammorization                         1,448                  -                    -                      -                                   -                        -
 Interest Expenses                                   1,670                 15                    -                      -                                 (8)                        -
 Income Taxes                                          148              2,151                    -                      -                                   2                        -
 Net Income / (Loss)                                11,800            (5,654)                 (26)                      -                                   6                        -
For Period Ending August 3, 2019           Case 19-11534-CSS                    Doc 285                 Filed 08/26/19                           Page 7 of 12                                                                           MOR-3



                                                 19-11537 (CSS)        19-11539 (CSS)           19-11535 (CSS)             19-11540 (CSS)            19-11538 (CSS)            19-11536 (CSS)                19-11534 (CSS)

                                                     XX-XXXXXXX          XX-XXXXXXX               XX-XXXXXXX                XX-XXXXXXX                XX-XXXXXXX                XX-XXXXXXX                     XX-XXXXXXX

                                                   Charming           Charming Charlie         Charming Charlie        Poseidon Partners         Charming Charlie          Charming Charlie                 Charming Charlie
                         August 3, 2019
                                                  Charlie LLC            USA, Inc.               Canada LLC                CMS, Inc.              Manhattan LLC            International LLC                  Holdings Inc.

Assets
   Cash and Cash Equivalents                     $        11,818 $               (1,363) $                     -       $                 -       $                 -       $                    -       $                       -
   Accounts Receivable                                     10,275               (42,064)                           -                         -                         -                     2,373                          10,000
   Prepaid Expenses and Other Current Assets                2,873                 2,229                            -                         -                         -                            -                               -
   Loaded Inventory                                         4,052                          -                       -                         -                         -                            -                               -
   Current Deferred Tax Assets                                    -                        -                       -                         -                         -                            -                               -
     Accounts Receivable                                   29,018               (41,198)                           -                         -                         -                     2,373                          10,000
   Property Plant and Equipment (net)                      45,937                          -                       -                         -                         -                            -                               -
   Trademarks-Fixed Assets                                    42                           -                       -                         -                         -                            -                               -
   Long Term Deferred Tax Assets                            6,189                65,142                            -                         -                         -                            -                               -
   Other Assets                                             1,263                   260                            -                         -                         -                         -                               -
    Total Assets                                           82,449                24,204                            -                         -                         -                     2,373                          10,000


Liabilities
 CURRENT LIABILITIES
   Accounts Payable                                        26,342                 8,644                            -                         -                         -                        10                                  -
   Sales Tax Payable                                      (3,430)                     (41)                         -                         -                         -                            -                               -
   Accrued Expenses                                       (8,511)                         47                       -                         -                         -                            -                               -
   Other Current Liabilities                              (4,135)                (7,725)                           -                         -                         -                            -                               -
   Income Tax Payable                                     (3,558)                28,213                            -                         -                         -                     (187)                                  -
   Current Portion of Long Term Debt                       19,768                          -                       -                         -                         -                            -                               -
   Current Portion of Capital Leases                         (82)                          -                       -                         -                         -                            -                               -
   Current Portion Deferred Rent                         (17,395)                          -                       -                         -                         -                            -                               -
     Total Current Liabilities                              8,999                29,138                            -                         -                         -                     (177)                                  -


   Liabilities Subject to Compromise
   Accounts Payable                              $       (21,589) $              (7,213) $                     -       $                 -       $                 -       $                    -       $                       -
   Received not Vouchered                                   (242)                     -                            -                         -                         -                            -                               -
   Duty Payable                                                                   (334)                            -                         -                         -                            -                               -
   Liabilities Subject to Compromise                     (21,831)                (7,547)                           -                         -                         -                            -                               -
   LT Portion of Deferred Rent                           (39,119)                          -                       -                         -                         -                            -                               -
   Long-Term Debt                                        (70,628)                          -                       -                         -                         -                            -                               -
   Capital Leases                                            (36)                          -                       -                         -                         -                            -                               -
   Other LT Liabilities                                   (1,732)                          -                       -                         -                         -                            -                               -
   LT Deferred Income Taxes                                       -             (54,005)                           -                         -                         -                            -                               -
     Total Liabilities                                  (124,347)               (32,414)                           -                         -                         -                     (177)                                  -


Shareholders' Equity
   Common Stock                                                   -                        -                       -                         -                         -                            -                         (300)
   Additional Paid-In Capital                                     -                        -                       -                         -                         -                            -                       (9,700)
   YTD Net (Income)/Loss                                 (10,850)                19,113                            -                         -                         -                      (37)                                  -
   Retained Earnings - PY                                  53,187               (10,903)                           -                         -                         -                     (559)                                  -
   Retained Earnings (Intercompany)                         (440)                                                                                                                        (1,600)
   Retained Earnings / (Deficit)                           41,897                 8,210                            -                         -                         -                 (2,196)                                    -


     Total Equity                                          41,897                  8,210                           -                         -                         -                 (2,196)                        (10,000)
     Total Liabilities and Equity                        (82,449)               (24,204)                           -                         -                         -                 (2,373)                        (10,000)
                                         Case 19-11534-CSS            Doc 285      Filed 08/26/19       Page 8 of 12
                                                                                                                                              MOR - 3a

In re: Charming Charlie Holdings Inc., et al .

                                                                                                                                       17-12906 (CSS)
                                                                                             Reporting Period:                July 11 - August 3, 2019
                                                                                             Federal Tax I.D. #                            XX-XXXXXXX

                                                 Liabilities Subject to Compromise and DIP Facility Balances
                                                                            (000's)
For Period Ending August 3, 2019


                                                             Charming Charlie LLC             Charming Charlie USA, Inc.
                                                                19-11537 (CSS)                     19-11539 (CSS)            TOTAL
                                                                  XX-XXXXXXX                         XX-XXXXXXX

Accounts Payable                                      $                             21,589   $                     7,213 $        28,803
Received Not Vouchered                                $                                242   $                        -  $           242
Duty Payable                                          $                                 -    $                       334 $           334




                                                      $                             21,831   $                     7,547 $        29,378


DIP Facility Balances                                              Balance August 3, 2019
ABL DIP                                               $                           (19,766)
For Period Ending August 3, 2019                Case 19-11534-CSS                      Doc 285                Filed 08/26/19                             Page 9 of 12                                                                                     MOR-3



                                                        19-11537 (CSS)         19-11539 (CSS)           19-11535 (CSS)              19-11540 (CSS)                19-11538 (CSS)             19-11536 (CSS)                 19-11534 (CSS)
                                                         XX-XXXXXXX              XX-XXXXXXX               XX-XXXXXXX                 XX-XXXXXXX                    XX-XXXXXXX                 XX-XXXXXXX                      XX-XXXXXXX

                                                    Charming Charlie          Charming Charlie         Charming Charlie         Poseidon Partners             Charming Charlie           Charming Charlie              Charming Charlie Holdings
                       As of July 11, 2019
                                                         LLC                     USA, Inc.               Canada LLC                 CMS, Inc.                  Manhattan LLC             International LLC                       Inc.

Assets
  CURRENT ASSETS
    Cash and Cash Equivalents                       $              2,396 $                    (736) $                  -        $                    -        $                 -        $                    -        $                         -
    Accounts Receivable                                             8,457                (39,338)                          -                             -                          -                      2,364                             10,000
    Prepaid Expenses and Other Current Assets                       5,031                      2,144                       -                             -                          -                             -                                  -
    Loaded Inventory                                               19,768                          -                       -                             -                          -                             -                                  -
    Current Deferred Tax Assets                                           -                        -                       --                            --                         --                            --                                 --
      Total Current Assets                                         35,652                (37,930)                          -                             -                          -                      2,364                             10,000
    Property Plant and Equipment (net)                             49,709                          -                       -                             -                          -                             -                                  -
    Trademarks                                                           42                        -                       -                             -                          -                             -                                  -
    Long Term Deferred Tax Assets                                   6,189                     65,144                       -                             -                          -                             -                                  -
    Other Assets                                                    1,263                        260                       -                             -                          -                          -                                  -
     Total Assets                                                  92,855                     27,474                       -                             -                          -                      2,364                             10,000


Liabilities
  CURRENT LIABILITIES
    Accounts Payable                                $              2,018 $                    3,037 $                  -        $                    -        $                 -        $                    10 $                               -
    Sales Tax Payable                                             (1,435)                       (41)                       -                             -                          -                             -                                  -
    Accrued Expenses                                              (7,178)                      (265)                       -                             -                          -                             -                                  -
    Other Current Liabilities                                         (211)               (9,055)                          -                             -                          -                             -                                  -
    Income Tax Payable                                            (3,380)                     30,299                       -                             -                          -                      (185)                                     -
    Current Portion of Long Term Debt                            (18,050)                          -                       -                             -                          -                             -                                  -
    Current Portion of Capital Leases                                  (91)                        -                       -                             -                          -                             -                                  -
    Current Portion Deferred Rent                                (16,904)                          -                       -                             -                          -                             -                                  -
                                                                                                   -                       -                             -                          -                             -                                  -
      Total Current Liabilities                                  (45,231)                     23,975                       -                             -                          -                      (175)                                     -


    Liabilities Subject to Compromise
    Accounts Payable                                                      -                        -                       -                             -                          -                             -                                  -
    Received not Vouchered                                                -                        -                       -                             -                          -                             -                                  -
    Duty Payable                                                          -                        -                       -                             -                          -                             -                                  -
    Liabilities Subject to Compromise                                     -                        -                       -                             -                          -                             -                                  -
    LT Portion of Deferred Rent                                  (37,657)                          -                       -                             -                          -                             -                                  -
    Long-Term Debt                                               (62,123)                          -                       -                             -                          -                             -                                  -
    Capital Leases                                                     (36)                        -                       -                             -                          -                             -                                  -
    Other LT Liabilities                                          (1,724)                          -                       -                             -                          -                             -                                  -
    LT Deferred Income Taxes                                              -              (54,005)                          -                             -                          -                             -                                  -
      Total Liabilities                                         (146,771)                (30,030)                          -                             -                          -                      (175)                                     -


Shareholders' Equity
    Common Stock                                                          -                        -                       -                             -                          -                             -                           (300)
    Additional Paid-In Capital                                            -                        -                       -                             -                          -                             -                          (9,700)
    YTD Net (Income)/Loss                                              949                    13,459                       -                             -                          -                       (30)                                     -
    Retained Earnings - PY                                         53,407                (10,903)                          -                             -                          -                      (559)                                     -
    Retained Earnings (Intercompany)                                  (440)                                                                                                                            (1,600)
    Retained Earnings                                              53,916                      2,556                       -                             -                          -                  (2,189)                                       -


      Total Equity                                                 53,916                   2,556                          -                             -                          -                  (2,189)                             (10,000)
      Total Liabilities and Equity                               (92,855)                (27,474)                          -                             -                          -                  (2,364)                             (10,000)
                                                   Case 19-11534-CSS                 Doc 285      Filed 08/26/19       Page 10 of 12                                   MOR-4


In re: Charming Charlie Holdings Inc., et al .
                                                                                                                                                                         19-11534 (CSS)
                                                                                                                                          Reporting Period:    July 2019: 7/11/19 - 8/3/19
                                                                                                                                          Federal Tax I.D. #                  XX-XXXXXXX


                                                                      Status of Post-Petition Taxes (See Notes to the MOR)
                                                                                              (000's)

Charming Charlie Holdings Inc.        Beginning Tax               Amount Withheld or Amount                       Ending Tax Liability
and its related debtor legal entities Liability (July 11,         Accrued            Paid                         (August 3, 2019)
                                      2019)

Corporate Income Tax (Federal/State)      $             27,491    $                 1,459   $                -    $            28,950
Payroll Tax                               $                 93    $                   430   $            (449)    $                 74
Withholding Tax                           $                 -     $                   772   $            (772)    $                  -
Property Tax                              $              1,472    $                    82   $              (34)   $              1,519
Other Tax                                 $             (1,459)   $                    12   $                -    $             (1,448)
  Total Taxes                             $             27,597    $                 2,755   $           (1,255)   $            29,096


Please see Debtor Questionnaire for status of tax filings.


                                                            Summary of Unpaid Post-Petition Debts (See Notes to the MOR)
                                                                                     (000's)

Debtor                                    Case Number                     Current

Accounts Payable
Charming Charlie Holdings Inc., et al .       19-11534 (CSS) $                       103




Total Accounts Payable                                            $                  103
In re: Charming Charlie Holdings Inc., et al .   Case 19-11534-CSS       Doc 285        Filed 08/26/19           Page 11 of 12
                                                                                                                                                                               MOR-5
                                                                                                                                                                    19-11534 (CSS)
                                                                                                                                Reporting Period:        July 2019: 7/11/19 - 8/3/19
                                                                                                                                Federal Tax I.D. #                      XX-XXXXXXX

                                                                   Post-Petition Accounts Receivable Reconciliation and Aging (See Notes to the MOR)
                                                                                                        ('000s)


                                                                                                                   Total Accounts     Allowance      Total Accounts Receivable
Debtor                                               Case Number        0-60           60-90           >90        Receivable (Gross) for Doubtful              (Net)
                                                                                                                                       Accounts

Charming Charlie Holdings Inc., et al.            19-11534 (CSS)    $          -   $           -   $         -   $               -   $         -     $                           -
                                                       Case 19-11534-CSS               Doc 285        Filed 08/26/19         Page 12 of 12          MOR-5 (Cont)


In re: Charming Charlie Holdings Inc., et al .
                                                                                                                       19-11534 (CSS)
                                                                                    Reporting Period:        July 2019: 7/11/19 - 8/3/19
                                                                                    Federal Tax I.D. #                      XX-XXXXXXX

                                           Debtor Questionnaire (See Notes to the MOR)

                                                                                            Yes                         No                 NOTES:
          1. Have any assets been sold or transferred outside the normal course
          of business during this reporting period? If yes, provide an                        X
          explanation below.                                                                                                               (1)
          2. Have any funds been disbursed from any account other than a
          debtor in possession account this reporting period? If yes, provide an                                         X
          explanation below.
          3. Have all post petition tax returns been timely filed? If no, provide
          an explanation below.                                                                                          X
                                                                                                                                           (2)

          4. Are workers compensation, general liability and other necessary                  X
          insurance coverages in effect? If no, provide an explanation below.

          5. Has any bank account been opened during the reporting period? If
          yes, provide documentation identifying the opened account(s). If an                 X
          investment account has been opened provide the required
          documentation pursuant to the Delaware Local Rule 4001-3.                                                                        (3)

          (1) Subsequent to the filing, the Company closed 3 stores and its distribution center and sold furniture and fixtures at those
          locations.

          (2) Federal and State returns for years 2017 and 2018 are not filed, but in process.
          2016 State returns for PA, SC, OR RI, TN, UT, VA, WV, and WI have been reviewed and signed and will be filed no later than 8/31/19.
          Local taxes for Fayette, KY, Lexington, KY, Paducah, KY, Kansas, MO, Columbus, OH, Hamilton, OH, Maume, OH, Norwood , OH,
          RITA OH, Toledo, OH, and Portland, OR have been reviewed and signed and will be efiled no later than 8/31/19. Six city returns are
          under review and will be filed no later than 8/31/19.
          (3) A new bank account was opened as required as part of the DIP Motion to be used as a professional fees escrow account.



          Charming Charlie Holdings Inc.
